DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 1/18/2022.

The application has been amended as follows: 

	Claim 1:	An apparatus for delivery of a lens portion of a modular intraocular lens into an eye, comprising: a housing; a nozzle positioned at an end of the housing, wherein an interior of the nozzle comprises a floor, the floor including an aperture; and a cam-actuated mechanism positioned within the housing, comprising: a lens stop comprising a base and a post, wherein the post is movably disposed within the aperture; and a slider configured to move in a direction toward the lens stop, wherein the lens stop is positioned at a distal end of the slider, the slider comprising a slot that is , wherein the lens stop is configured in a lock- out position, the lock-out position comprising the post protruding through the aperture and wherein a leading end of the lens portion abuts the post that is protruding through the aperture thereby preventing axial movement of the lens portion.

Claims 2-3 are cancelled. 

Claim 12:	An apparatus for delivery of a lens portion into an eye, comprising: a housing; a nozzle positioned at an end of the housing, wherein an interior of the nozzle comprises a floor, the floor including an aperture; and a cam-actuated mechanism comprising: a lens stop comprising a base and a post, wherein the post is movably disposed within the aperture; a slider configured to move in a direction toward the lens stop, wherein the lens stop is positioned at a distal end of the slider, the slider including a slot that is aligned with a portion of the base of the lens stop and configured to receive the portion of the base as the slider moves; and a locking mechanism comprising a movable tab positioned within a recess of the housing, wherein the movable tab is adjacent to the slider and abuts the slider, wherein the recess comprises edges to confine the tab within the recess, wherein the tab is configured to move away from the slider thereby unlocking the slider and allowing axial movement of the slider, wherein the lens stop is configured in a lock-out position, the lock-out position comprising the post protruding through the aperture.



Claim 14:	The apparatus of claim 12 

Claims 18-20 are cancelled. 

Reasons for Allowance
Claim 1, 4-12 and 14-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein a leading end of the lens portion abuts the post that is protruding through the aperture thereby preventing axial movement of the lens portion or (claim 12) wherein the lens stop is configured in a lock-out position, the lock-out position comprising the post protruding through the aperture. In regards to claim 1, the closest art found was Ichinohe (20090036898).  Ichinohe’s lockout mechanism (31) does not enable a leading end of the lens portion to abut the post that is protruding through the aperture thereby preventing axial movement of the lens portion. The lockout mechanism is in the wrong position for this to occur. It would not have been obvious to move the lockout mechanism to be in the correct position (toward the distal end of the device) because doing so could interfere with the internal nozzle components to operate effectively. In regards to claim 12, the closest art found was Kudo (9,314,373). Kudos lockout . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771